UNITED STATES COURT OF APPEALS
            FOR THE FIFTH CIRCUIT



                No. 01-30316



              LAWRENCE PETERS,

                                 Petitioner - Appellant,


                   versus


             BURL CAIN, Warden
       Louisiana State Penitentiary,

                                  Respondent - Appellee.




               MANUEL NELSON,

                                 Petitioner - Appellant,


                   versus


             BURL CAIN, Warden
       Louisiana State Penitentiary,

                                  Respondent - Appellee.



Appeal from the United States District Court
    for the Eastern District of Louisiana
              (No. 00-CV-2430-B)

               March 19, 2002
Before JONES, WIENER and PARKER, Circuit Judges.

PER CURIAM:*

      Lawrence Peters and Manuel Nelson each petition the court

for a writ of habeas corpus pursuant to 28 U.S.C. § 2254.   A

judge of this court previously issued both men a certificate of

appealability (COA) solely on whether the state’s withholding

exculpatory evidence violated the doctrine of Brady v. Maryland,

373 U.S. 83 (1963).   The district court, in adopting the

comprehensive report and recommendations of the magistrate judge,

had concluded that the state court’s refusal to find a Brady

violation was not an unreasonable application of federal law.     We

agree and now affirm.

      One of the witnesses in this case, Valerie Robair, at first

told police she was asleep when the first of the two murders in

this case occurred.   At trial, however, Robair claimed to have

witnessed both murders.   Robair’s original statement was recorded

in a police report, which was withheld from the Defendants.     To

make out a Brady violation, the Defendants must prove that the

withheld evidence if admitted would have had a reasonable

probability of changing the outcome of the trial.   See Little v.

Johnson, 162 F.3d 855, 861 (5th Cir. 1998).   And even if this

court would have concluded that such a probability existed were


  *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                -2-
we looking at the case in the first instance, we cannot reverse

the state court’s determination that no violation occurred unless

it involved an unreasonable application of clearly established

federal law.     See Williams v. Taylor, 529 U.S. 362, 411-12

(2000).

     We agree with the district court that habeas relief is not

warranted in this case.    The information contained in the police

report undercuts the veracity of Robair’s later claiming to have

witnessed the first murder.    But the effect of this inconsistency

would have been somewhat mitigated by the fact that Robair made

her statement to police at 2:30 a.m., and by her testimony at

trial that she was then afraid to finger Peters and Nelson.     More

importantly, another witness, Mary Jenkins, also saw the first

murder, and her testimony at trial is in no way undermined by the

withheld report.    We therefore conclude that the state court did

not unreasonably conclude that the outcome of the case would have

been different had the report been admitted.

     AFFIRMED.




                                  -3-